Citation Nr: 1824930	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  12-30 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether the Veteran's daughter, M.E.R., is a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to June 1976, August 1976 to August 1979, and June 2006 to November 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in January 2016. A transcript of this proceeding has been associated with the electronic claims file.

The Board notes that the issue was originally denied by rating decision dated in April 2009 which was not appealed. Ordinarily, a claim which was previously denied and not timely appealed would require the submission of new and material evidence. 38 C.F.R. § 3.156(a). However, as evidence pertinent to this claim was received within one year of the April 2009 denial, the April 2009 denial never became final and the claim does not require the submission of new and material evidence. 38 C.F.R. § 3.156(b).

In July 2016, the Board remanded the matter for further development. The matter has been returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

The Veteran contends, in effect, that as a result of M.E.R.'s osteogenic sarcoma of the right tibia diagnosed when she was 14, the extensive treatment requirements associated with this, effects of treatment, and considerable ongoing medical costs, the Veteran's daughter, M.E.R., was permanently incapable of self-support prior to her 18th birthday, and hence is entitlement to helpless child status. 

For VA purposes, the term child includes an unmarried person who, before reaching the age of 18 years, became permanently incapable of self-support by reason of physical or mental defect. 38 U.S.C. § 101(4) (2012); 38 C.F.R. §§ 3.57(a)(1)(ii), 3.315(a), 3.356 (2017); Dobson v. Brown, 4 Vet. App. 443 (1993).

The Board remanded the case in July 2016 to obtain relevant records concerning the status of M.E.R. prior to her 18th birthday, obtain Social Security Administration (SSA) records, and thereafter to obtain a medical opinion addressing the likelihood that M.E.R. became permanently incapable of self-support prior to her 18th birthday. The RO sent a development letter to the Veteran in June 2017 and September 2017 requesting relevant evidence and information and for authorization to obtain relevant medical evidence. The Veteran did not provide any evidence, information, or authorization in response to the letter.

While the SSA records were obtained, the claim file was not forwarded to a VA physician to obtain a medical opinion as to the likelihood that as a result of medical and/or psychiatric disability M.E.R. became permanently incapable of self-support before reaching the age of 18. 

Thus, regrettably, the Board is compelled to remand the claim again, in an effort to secure development requested by the Board in its prior remand. The U. S. Court of Appeals for Veterans Claims has held that compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action. Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran (and/or M.E.R., as appropriate) to identify, and provide releases for, any other care providers who may possess new or additional evidence pertinent to the issue on appeal (i.e., any treatment records pertaining to M.E.R.'s right lower extremity, dyslexia, and migraine disabilities). If the Veteran and/or M.E.R. provides the necessary release(s), assist her/them in obtaining the records identified, following procedures set forth in 38 C.F.R. § 3.159. Any new or additional (i.e., non-duplicative) evidence received should be associated with the electronic claims file. If any of the records sought are not available, the claims file should be annotated to reflect that fact, and the Veteran and her representative should be notified.

2. After obtaining outstanding records to the extent possible, arrange to have the Veteran's electronic claim file forwarded to a VA physician with appropriate expertise for purposes of obtaining a medical opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that, as a result of medical and/or psychiatric disability, M.E.R. became permanently incapable of self-support before reaching the age of 18 years (in April 2000).

In so doing, the examiner should state (if possible) what employment limitations would have existed at age 18, and what limitations are currently shown. If the examiner determines that M.E.R. was not permanently incapable of self-support before reaching the age of 18 years, the examiner should identify the evidence in support of such a finding.

The need for an examination and/or telephone or video interview of M.E.R. is left to the discretion of the examiner selected to offer the requested opinion.

A complete rationale for all opinions should be provided.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claim on appeal should be readjudicated based on the entirety of the evidence. If the benefit sought remains denied, the Veteran and her representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


